Title: Lambert Wickes to the American Commissioners, 7 August 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
St. Malo 7th. Augt. 1777.
As Mr. DeSeGray has informed me of his sending an Account of the Seize and quantity of Cordage Sufficient for a Ship of 64 or 74 Guns I think it Needless to add any thing on that head. We are now all ready and Clear for Sailing, only wait your Orders, Our powder is Stop’d in the Magazine and will not be deliver’d without a positive Order from the Minester for that purpose. Capt. Johnson is all ready and Clear to Sail only Waits your Orders and leave to depart from the port of Morlaix. The Bearer of this is a Young Gentleman of good Family and Charactor and is very desirous of passing with me to America, with another relation of his. I would receive them Willingly If I could do it with Honour, as I have given my parrole of honour not to receive any person of this Nation on board or Carry them off without permission from the Commissary and Judge of the Admiralty which Cannot be granted without orders from Court. I should be glad to know your Sentiments on this Subject, As I labour under the same disadvantage with respect to the reception of Mr. Le Chavuleir De Cheffontain who is very Strongly recommended to me by the Honourable Doctor Franklin, whose recommendations will be duly attended to by me at all times. I am now Very Well Maned without French Men, as the Crew of a privatier from Maryland, that was disarmed at Cherburg is Come to me to the Amount of 12 in Number and Several Others which has got a Cross from England. The Captain of the privatier was taken Treachourly and Carried to England where they Use him very Cruelly and talk of Hanging him. If any thing Can be done for this poor Man, I hope you will do it. I should be much obliged if you would Endeavour to get the Crews to the Amount of Twenty that is taken in two of our last Prizes Clear as Soon as possible. Inclosed you have a list of their Names. I Remain, Gentlemen, with much Respect Your Most Obedient humble Servant
Lambt. Wickes
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt Weekes St Malo’s 7 Augt 77
